    Case 2:17-cv-01434-JFC Document 417 Filed 06/12/19 Page 1 of 9



            IN THE UNITED STATES DISTRICT COURT FOR
             THE WESTERN DISTRICT OF PENNSYLVANIA

ARCONIC INC.,                  :
                               :       No. 2:17-CV-01434
          Plaintiff,           :
                               :       Senior District Judge
     v.                        :       Joy Flowers Conti
                               :
NOVELIS INC.,                  :
NOVELIS CORP.,                 :
                               :
          Defendants.          :




     NOVELIS’S SUR-REPLY IN SUPPORT OF SUMMARY JUDGMENT
         Case 2:17-cv-01434-JFC Document 417 Filed 06/12/19 Page 2 of 9



I.     INTRODUCTION

       In its Reply, Arconic misrepresents Novelis’s positions,1 doubles down on its non-

compliance with the Court’s orders, and then argues that its claims should survive despite a

complete failure to substantiate them as ordered. Indeed, Arconic’s Reply turns the Court’s

show cause order on its head, arguing that Novelis has the burden to demonstrate that summary

judgment should be granted, rather than acknowledging Arconic’s own burden to show cause

why summary judgment should not be granted. In sum, much as the Special Master previously

found that Arconic engaged in “deliberate non-compliance” with prior orders, Arconic again

refuses to comply with this Court’s clear instructions. After numerous failed attempts by

Arconic to explain what the “it” is in this case, the time has come to dismiss Arconic’s futile

claims, and enter summary judgment in favor of Novelis on Arconic’s Counts I-VI.

II.    ARGUMENT

       A.      Arconic Bears the Burden to Show Cause Why Summary Judgment Should
               Not Be Granted Against It

       In its Reply, Arconic argues that Novelis has the burden of disproving Arconic’s claims,

and even goes further to argue that Novelis has somehow admitted that Arconic has cognizable

trade secrets. See, e.g., Dkt. 382 at 9-10. Arconic is wrong for two reasons.

       First, Novelis did not move for summary judgment. Instead, the Court ordered Arconic

to show cause why summary judgment should not be granted against it. The Court’s Show

Cause Order expressly invoked Rule 56(f)—titled “Judgment Independent of the Motion.” As

the Court observed, under Rule 56(f), “the court may grant summary judgment for a nonmovant

[(Novelis)], on grounds not raised by a party, or on its own after identifying material facts that


1
 Arconic’s new statement of “additional” material facts (“SAMF”) consists solely of alleged
“admissions” by Novelis. These purported admissions mischaracterize Novelis’s statements and
are irrelevant to the Court’s Show Cause Order.


                                                 1
         Case 2:17-cv-01434-JFC Document 417 Filed 06/12/19 Page 3 of 9



may not be genuinely in dispute.” Dkt. 282 at 6. The Court thus provided Arconic with notice

and opportunity to respond to the Court’s well-founded and expressly stated belief that Arconic’s

repeated failures to follow court orders are fatal to its claims. Id. (“It appears to the court that

Arconic’s claims based on alleged trade secrets or confidential information must fail as a matter

of law. The claims were previously dismissed, without objection by Arconic, subject to renewal

if Arconic made an identification with reasonable particularity. (ECF Nos. 113, 114). It appears

that Arconic did not do so.”). Novelis was not ordered to and is not required to come forth with

any evidence whatsoever.2 Not surprisingly, none of the authorities cited by Arconic supports

the notion that Novelis is required to put forward evidence under Rule 56(f).

       Second, even if Novelis had affirmatively moved for summary judgment, to prevail

Novelis only would have been required to demonstrate the absence of a material disputed fact as

to any one element of Arconic’s claims. See, e.g., Estate of Kempf v. Washington Cty., 2018

WL 4354547, at *4 (W.D. Pa. Sept. 12, 2018) (Conti, J.) (citing Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986)). Novelis’s choice to demonstrate Arconic’s complete failure to prove

several elements of its claims does not somehow concede the others.3 Estate of Kempf, 2018 WL

4354547, at *4. (“A defendant who moves for summary judgment is not required to refute every

essential element of the plaintiff’s claim.”). Arconic’s argument that Novelis has somehow


2
 This is consistent with the Court’s Show Cause Order, which required Arconic to file a brief,
and merely allowed Novelis to respond. See Dkt. 282 at 7 (“On or before March 25, 2019,
Arconic shall file a brief . . . . On or before April 22, 2019, Novelis may submit a responsive
brief . . . .”).

3
 Arconic makes much of Novelis’s choice not to prove in this briefing that each of Arconic’s
alleged trade secrets was publicly known. See, e.g., Arconic Reply at 1, 4. However, the issue
of whether Arconic’s trade secrets are publicly known—which Novelis asserts they were—is
immaterial to the Court’s order, which requested summary judgment briefing on the sufficiency
of Arconic’s prior trade secret identifications. Moreover, Arconic has failed to provide any
evidence in support of several other critical elements of its claims. Thus, the Court need not
address this issue.


                                                   2
         Case 2:17-cv-01434-JFC Document 417 Filed 06/12/19 Page 4 of 9



admitted that Arconic has cognizable trade secrets simply has no legal basis.

       B.      Arconic Has Failed to Show Cause Why Summary Judgment Should Not Be
               Entered

       Summary judgment is appropriate if the Court finds that Arconic has failed to comply

with prior Court orders, or if the Court finds that Arconic has failed to disclose sufficiently the

basis for any one element of its claims that the Court has ordered Arconic to disclose. Arconic’s

failure to carry its burden on either issue is independent reason to grant summary judgment in

Novelis’s favor. See Johansen v. Nat’l Gas & Elec. LLC, 2018 WL 3933472, at *2 (S.D. Ohio

Aug. 16, 2018) (summary judgment appropriate under Rule 56(f) where responding party does

not carry burden to show cause).

               1.      Arconic’s Prior Noncompliance with Court Orders Warrants Summary
                       Judgment

       The Court’s orders required Arconic to identify the bases for its trade secret and breach

of contract claims with reasonable particularity. Arconic’s multiple failures to do so provide a

sufficient basis for the Court to grant summary judgment in Novelis’s favor. Dkt. 342 at 13-16.

Yet Arconic’s Reply still fails to explain or justify its repeated noncompliance. Further, both

Arconic’s fourth and “fifth” trade secret identifications violated the Court’s orders by attempting

to add substantive information about its trade secrets without complying with the Court’s long-

standing requirement to show good cause. See Dkt. 342 at 13-16; Dkt 338 at 3-8. Because

Arconic’s summary judgment filings fail to justify its “deliberate non-compliance” (Dkt. 249

[Order 28] at 6), Arconic has not and cannot show cause why its claims should survive. See

VFD Consulting, Inc. v. 21st Servs., 425 F. Supp. 2d 1037, 1049 (N.D. Cal. 2006) (“Plaintiff has

not identified, with any particularity, how [it] organized or combined the materials in a manner

that rises to the level of a legally protectable trade secret.”); Demodulation, Inc. v. United States,




                                                   3
         Case 2:17-cv-01434-JFC Document 417 Filed 06/12/19 Page 5 of 9



122 Fed. Cl. 652, 659-60 (2015) (dismissing trade secret claims for repeated failure to

sufficiently identify trade secrets).

                2.      Even Arconic’s Latest Voluminous Disclosures Fail as a Matter of Law

        Instead of addressing the issue of its prior deficient disclosures, Arconic filed thousands

of pages of new declarations and exhibits, and now demands that the Court inspect these new

disclosures to determine whether they would be adequate to support Arconic’s claims. Yet even

if the Court complied, and reviewed each and every page, it would find no support for many

elements of Arconic’s trade secret misappropriation and breach of contract claims.

        Arconic has repeatedly been ordered “to provide the legally essential disclosures” to

substantiate the elements necessary to prove its claims (Dkt. 249 [Order 28] at 5), including:

       1) The circumstances of Arconic’s purported disclosures of each and every one of its 288
          alleged combination trade secrets to Novelis. Dkt. 209 [R&R 20] at 7-10; Dkt. 212
          (ordering Arconic to provide “full [and] genuine” response to trade secret
          Interrogatory No. 3, regarding disclosure to Novelis);

       2) How Novelis purportedly disclosed each and every one of Arconic’s 288 alleged
          combination trade secrets to the public. Dkt. 209 [R&R 20] at 7-10; Dkt. 212
          (ordering Arconic to provide “full [and] genuine” response to trade secret
          Interrogatory No. 10, regarding disclosure by Novelis);

       3) How each combination trade secret is unique such that it provides “a valuable
          contribution differing materially from other methods taught by the prior art.” Dkt. 89
          [R&R3]; Dkt. 89-1 (ordering Arconic to explain how each combination trade secret is
          unique); and

       4) How each combination trade secret derives independent economic value from not
          being readily ascertainable. Dkt. 209 [R&R 20] at 7-10; Dkt. 212 (ordering Arconic to
          provide “full [and] genuine” response to trade secret Interrogatory No. 22, regarding
          value of each trade secret).

The Court ordered Arconic to disclose its basis for these elements for good reason: each of these

elements is necessary to prove the claims Arconic chose to bring against Novelis.4

4
 See, e.g., Moore v. Kulicke & Soffa Indus., Inc., 318 F.3d 561, 566 (3d Cir. 2003) (trade secret
misappropriation requires that trade secret was communicated to and by defendant); Struthers
Sci. & In’l Corp. v. Gen. Foods Corp., 51 F.R.D. 149, 153 (D. Del. 1970) (combination trade


                                                  4
         Case 2:17-cv-01434-JFC Document 417 Filed 06/12/19 Page 6 of 9



        Arconic’s Reply confirms that it repeatedly has not, and indeed cannot, present any

competent evidence in support of these critical elements. See Arconic Reply at 16-17; Dkt. 342

at 20-22. In its Reply, Arconic fails to show that it has ever identified its basis for the first and

second elements listed above: disclosure to and by Novelis. Despite many opportunities to do

so, Arconic has never disclosed any factual bases for these necessary elements of its claims.

Dkt. 342 at 16-17, 20-21. And Arconic’s arguments about its alleged disclosure of individual

parameters (including non-secret parameters) fail to satisfy Arconic’s obligation to explain how

any one of the 288 allegedly secret multi-step processes were disclosed to or by Novelis. Id.

        In tacit acknowledgement of its inability to provide the disclosures that the Court

repeatedly required, Arconic attempts to sidestep this fatal flaw by claiming that the Court

sought briefing only on whether Arconic’s trade secrets are “cognizable,” and not whether they

have been “misappropriated.” Arconic Reply at 16-17. This argument seeks to rewrite history

and ignores the Court’s instructions in the Show Cause Order, which explicitly faults Arconic for

failing to identify how it alleges Novelis’s misappropriation of its purported trade secrets:

        “There has still been no clear explanation of what unique, secret, economically-valuable
        information of Arconic was disclosed by Novelis.” Dkt. 282 at 6.

Likewise, the Court’s Order refers explicitly to deficiencies in Arconic’s responses to Novelis’s

trade secret interrogatories—including interrogatories regarding disclosure to and by Novelis




secret incorporating public elements must be unique such that it “differ[s] materially from other
methods taught by the prior art”); Nicolo v. Patterson Belknap Webb & Tyler, LLP, 2016 WL
5661737, at *3 (W.D. Pa. Sept. 30, 2016) (trade secret must have independent economic value).
Arconic’s confidential information claims require substantially the same showing. Arconic must
show that the relevant information is (1) confidential, (2) provided by Arconic to Novelis; and
(3) improperly disclosed by Novelis. See Dkt. 177-1 [NDA] § 1(a); see also id. § 3; Dkt. 177-2
[License] §§ 1.4, 1.6, 2.2.2, 2.2.3, 4.1 4.2.



                                                   5
         Case 2:17-cv-01434-JFC Document 417 Filed 06/12/19 Page 7 of 9



(the purported misappropriation). Id. at 3-6; see also Dkt. 209 [R&R 20] at 7-10.5 Indeed,

Arconic’s multiple failures to comply with the Court’s orders and provide this basic information

is what ultimately resulted in the Special Master’s Order No. 28, which, in turn, led to this Show

Cause Order. See Dkt. 282 at 1. In short, Arconic’s repeated failures to disclose the basic facts

underlying its claims fall squarely within the scope of the Court’s Order.6

       In short, Arconic’s disclosures—including its latest, voluminous evidence dump—fail to

provide the basis for several necessary elements of its trade secret and breach of contract claims

that the Court repeatedly ordered Arconic to disclose. As such, summary judgment is warranted.

See, e.g., Berry v. Dillon, 291 Fed. App’x 792, 795 (9th Cir. 2008) (affirming summary judgment

where plaintiff “failed either to identify any trade secret that had been misappropriated or to

adduce evidence that any of his programs derived independent economic value”).

III.   CONCLUSION

       For the foregoing reasons, summary judgment for Novelis is warranted on Counts I-VI.


5
  As the Court observed, Arconic did not object to R&R 20 and it is law of the case. Arconic’s
suggestion that the Court should disregard its prior orders simply because Arconic has now
submitted “new evidence” of its trade secrets (Arconic Reply at 24 n.9) ignores this Court’s
repeated observations that Arconic has possessed such information all along. See, e.g., Dkt. 209
[R&R20] at 3. This is not the type of “extraordinary circumstance” required to depart from the
law of the case. See Pub. Interest Research Grp. of New Jersey, Inc. v. Magnesium Elektron,
Inc., 123 F.3d 111, 116 (3d Cir. 1997). Indeed, the Court’s very purpose for requiring early trade
secret identification was to prevent Arconic from changing its trade secrets mid-litigation, as it
now attempts to do.
6
  Nor does Arconic’s Reply resolve its deficiencies regarding uniqueness or value. Arconic’s
claims further fail because Arconic asserts every possible combination of individual parameters,
none of which Arconic claims individually is a trade secret. Arconic argues for the first time in
its Reply that the uniqueness of each alleged trade secret is derived from the benefit achieved by
that specific process. Arconic Reply at 14. But Arconic’s boilerplate “uniqueness” statements
are substantially the same for each process and refer to benefits of individual non-secret
parameters only. Similarly, Arconic’s Reply argues that the purported value of its asserted
combinations depends on individual parameters or the A951 process generally. See Arconic
Reply at 15-16. Yet once again Arconic fails to identify how each multi-step process has
independent economic value.


                                                  6
        Case 2:17-cv-01434-JFC Document 417 Filed 06/12/19 Page 8 of 9



                                    Respectfully submitted,

                                    WILMER CUTLER PICKERING HALE &
                                    DORR LLP

Dated: June 4, 2019                 /s/ Mary V. Sooter
                                    Mary V. Sooter (pro hac vice)
                                    WILMER CUTLER PICKERING
                                    HALE AND DORR LLP
                                    1225 Seventeenth Street, Suite 2600
                                    Denver, CO 80202
                                    Tel: (720) 274-3160
                                    Mindy.Sooter@wilmerhale.com

                                    William F. Lee (pro hac vice)
                                    Mark G. Matuschak (pro hac vice)
                                    Kate Saxton (pro hac vice)
                                    Marissa Lalli (pro hac vice)
                                    WILMER CUTLER PICKERING
                                    HALE AND DORR LLP
                                    60 State Street
                                    Boston, MA 02109
                                    Tel: (617) 526-6000
                                    William.Lee@wilmerhale.com
                                    Mark.Matuschak@wilmerhale.com
                                    Kate.Saxton@wilmerhale.com
                                    Marissa.Lalli@wilmerhale.com

                                    Joseph J. Yu (pro hac vice)
                                    William C. Kinder (pro hac vice)
                                    WILMER CUTLER PICKERING
                                    HALE AND DORR LLP
                                    7 World Trade Center
                                    250 Greenwich Street
                                    New York, NY 10007
                                    Tel: (212) 230-8800
                                    Joseph.Yu@wilmerhale.com
                                    Will.Kinder@wilmerhale.com

                                    Charles Kelly
                                    Michael J. Joyce
                                    Saul Ewing Arnstein & Lehr LLP
                                    One PPG Place, 30th Floor
                                    Pittsburgh, PA 15222
                                    Tel: (412) 209-2500
                                    charles.kelly@saul.com
Case 2:17-cv-01434-JFC Document 417 Filed 06/12/19 Page 9 of 9



                            michael.joyce@saul.com

                            Mitchell G. Stockwell (pro hac vice)
                            Charles A. Pannell (pro hac vice)
                            Vaibhav P. Kadaba (pro hac vice)
                            Jeffrey H. Fisher (pro hac vice)
                            Kilpatrick Townsend & Stockton LLP
                            Suite 2800, 1100 Peachtree Street NE
                            Atlanta, GA 30309-4528
                            Tel.: (404) 815-6500
                            mstockwell@kilpatricktownsend.com
                            cpannell@kilpatricktownsend.com
                            wkadaba@kilpatricktownsend.com
                            jfisher@kilpatricktownsend.com

                            Attorneys for Defendants Novelis
                            Inc. and Novelis Corp.
